 



Exhibit 10.2
MIVA, INC.
RESTRICTED STOCK UNIT AGREEMENT
Name of Participant (the “Participant”):
Date of Restricted Stock Unit Award:
Number of Restricted Stock Units:
This Restricted Stock Unit Agreement (the “Agreement”) is entered into as of the
date set forth above (the “Award Date”) by and between MIVA, Inc., a Delaware
corporation (the “Company”), and the Participant. Defined terms not explicitly
defined in this Agreement shall have the same definitions as in the Plan.
* * * * *
WHEREAS, the Company has adopted the MIVA, Inc. 2006 Stock Award and Incentive
Plan (the “Plan”) administered by a committee of the Company’s Board of
Directors (the “Committee”); and
WHEREAS, pursuant to the Plan, as of the Award Date, the Company granted to
Participant Restricted Stock Units as set forth above (the “RSUs”) and is
executing this Agreement with Participant for the purpose of setting forth the
terms and conditions of such RSUs;
NOW, THEREFORE, in consideration of the premises and the covenants and
conditions contained herein, the Company and Participant agree as follows:

  1.  
Grant of Restricted Stock Units.

The Company hereby confirms the grant of the RSUs to Participant as of the Award
Date. Subject to the terms of this Agreement and the Plan, the RSUs granted
under this Agreement shall vest during the period set forth in Section 2 below.
As soon as administratively practicable following each Vesting Date (as defined
in Section 2 below), the Company shall issue to Participant one (1) share of
Stock free and clear of any vesting restrictions for each vested RSU, subject to
and contingent upon certification by the Committee that the Performance Goal (as
defined in Section 2 below) has been attained.

 

 



--------------------------------------------------------------------------------



 



  2.  
Vesting of Restricted Stock Units.

The RSUs shall vest on the Vesting Date, as defined below, if the closing price
of the Stock is at or above $4.00 per share for ten consecutive trading days
(the “Performance Goal”). The Vesting Date shall be the day following
achievement of the Performance Goal; provided, however, if the Performance Goal
is met prior to June 30, 2008, the Vesting Date shall be June 30, 2008; and
provided further, that no RSUs shall vest upon attainment of the Performance
Goal unless Participant has been continuously employed by the Company from the
Award Date until the date upon which the Performance Goal is attained.

  3.  
Termination of Employment/Change of Control.

(a) Except as expressly provided herein, Participant shall forfeit any unvested
RSUs: (i) in the event of a Termination of Employment of Participant for any
reason prior to attainment of the Performance Goal; and (ii) in the event of a
Termination of Employment of Participant for Cause (as defined in Participant’s
Employment Agreement with the Company as of  _____  , 200_) following attainment
of the Performance Goal but prior to the Vesting Date. For the avoidance of
doubt, in the event of a Termination of Employment of Participant other than for
Cause following attainment of the Performance Goal but prior to the Vesting
Date, the RSUs shall vest on the Vesting Date. For purposes of this Agreement, a
“Termination of Employment” of Participant means the effective time when the
employer-employee relationship between Participant and the Company terminates
for any reason whatsoever. In determining the existence of continuous employment
of Participant by the Company or the existence of an employer-employee
relationship between Participant and the Company for purposes of this Agreement,
the term “Company” shall include a subsidiary of the Company; and neither a
transfer of Participant from the employ of the Company to the employ of a
subsidiary nor the transfer of Participant from the employ of a subsidiary to
the employ of the Company or another subsidiary shall be deemed to be a
Termination of Employment of Participant. Notwithstanding anything herein to the
contrary, in the event of a Termination of Employment of Participant by reason
of Participant’s death following attainment of the Performance Goal but prior to
the Vesting Date, the Vesting Date shall be deemed to occur as of the date of
Participant’s death.
(b) Notwithstanding anything herein to the contrary: (i) in the event of a
Change in Control (as defined in Section 9 of the Plan) of the Company prior to
attainment of the Performance Goal, Participant shall forfeit any unvested RSUs,
and (ii) in the event of a Change in Control (as defined in Section 9 of the
Plan) of the Company following attainment of the Performance Goal but prior to
the Vesting Date, the Vesting Date shall be deemed to occur as of the date of
such Change in Control.

  4.  
Adjustments Upon the Occurrence of Certain Events.

In the event that any large, special and non-recurring dividend or other
distribution (whether in the form of cash or property other than Stock),
recapitalization, forward or reverse split, Stock dividend, reorganization,
merger, consolidation, spin-off, combination, repurchase, share exchange,
liquidation, dissolution or other similar corporate transaction or event affects
the Stock, such substitutions or adjustments shall be made to the RSUs (or Stock
underlying such award) subject to this Agreement in accordance with Section
11(c) of the Plan, as may be determined to be appropriate by the Board or the
Committee, as the case may be, in its sole discretion; provided, however, that
the number of shares of Stock covered by the RSUs shall always be a whole
number.

 

2



--------------------------------------------------------------------------------



 



  5.  
Representations of Participant.

Participant hereby represents and warrants to the Company as follows:
(a) Participant has full legal power, authority, and capacity to execute and
deliver this Agreement and to perform Participant’s obligations under this
Agreement; and this Agreement is a valid and binding obligation of Participant,
enforceable in accordance with its terms, except that the enforcement of this
Agreement may be subject to bankruptcy, insolvency, reorganization, moratorium,
or other similar laws now or hereafter in effect relating to creditors’ rights
generally and to general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).
(b) Participant is aware of the public availability on the Internet at
www.sec.gov of the Company’s periodic and other filings made with the United
States Securities and Exchange Commission.
(c) Participant acknowledges and agrees that the Plan is discretionary in nature
and may be amended, cancelled or terminated by the Company, in its sole
discretion, at any time; provided, however, that no such amendment may be made
by the Board or Committee, as the case may be, which in any material respect,
impairs the rights of Participant without Participant’s consent, except for such
amendments which are made to cause the Plan to qualify for the exemption
provided by Rule 16b-3 or to be in compliance with the provisions of
Section 162(m). The grant of RSUs represents a one-time benefit and does not
create any contractual right or other right to receive RSUs or benefits in lieu
of RSUs in the future.
(d) Participant acknowledges and agrees that Participant’s participation in the
Plan is voluntary. The value of the RSUs is an extraordinary item of
compensation outside the scope of Participant’s employment contract, if any. The
RSUs are not part of normal or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
service awards, pension, or retirement benefits or similar payments.

  6.  
Representations and Warranties of the Company.

The Company hereby represents and warrants to Participant as follows:
(a) The Company is a corporation duly organized, validly existing, and in good
standing under the laws of Delaware and has all requisite corporate power and
authority to enter into this Agreement, to grant the RSUs to Participant, and to
perform its obligations under this Agreement.
(b) The execution and delivery of this Agreement by the Company have been duly
and validly authorized; and all necessary corporate action has been taken to
make this Agreement a valid and binding obligation of the Company, enforceable
in accordance with its terms, except that the enforcement of this Agreement may
be subject to bankruptcy, insolvency, reorganization, moratorium, or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and to general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).
(c) When issued to Participant as provided for in this Agreement, the shares
covered by the RSUs will be duly and validly issued, fully paid, and
non-assessable.

 

3



--------------------------------------------------------------------------------



 



  7.  
Data Authorization.

Participant acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this Section 7. The Company, its
subsidiaries and affiliates, and Participant’s employer hold certain personal
information about the Participant, including name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, any shares of Stock or directorships
held in the Company, details of all Awards or any other entitlement to shares of
Stock under the Plan, for the purpose of managing and administering the Plan
(“Data”). The Company, its subsidiaries and/or affiliates will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of Participant’s participation in the Plan, and
the Company, its subsidiaries and/or affiliates may each further transfer Data
to any third parties assisting the Company in the implementation, administration
and management of the Plan. These recipients may be located in the European
Economic Area, or elsewhere, such as the United States. Participant authorizes
them to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of Stock on Participant’s behalf to a broker or
other third party with whom Participant may elect to deposit any shares of stock
acquired pursuant to the RSUs. Participant may, at any time, review Data,
require any necessary amendments to it or withdraw the consents herein in
writing by contacting the Company; however, withdrawing Participant’s consent
may affect Participant’s ability to participate in the Plan.

  8.  
Restriction on Sale or Transfer of Award Shares.

(a) The RSUs may not be sold, assigned, transferred, exchanged, pledged,
hypothecated or otherwise encumbered, except as provided in the Plan or this
Agreement, from the Award Date until the Vesting Date applicable to such RSUs.
Participant shall not have any rights of a stockholder of the Company with
respect to the RSUs until shares of Stock have been issued.
(b) The RSUs shall not be subject to the debts, contracts, liabilities or torts
of the person entitled to such RSUs. No Award hereunder shall be assignable or
transferable by Participant except by will, by the laws of descent and
distribution and by such other means as the Committee may approve from time to
time, and shall be exercisable, during Participant’s lifetime, only by
Participant or Participant’s guardian or legal representative. Any attempted
assignment, sale, transfer, pledge, mortgage, encumbrance, hypothecation, or
other disposition of the RSUs contrary to the provisions hereof, or the levy of
any execution, attachment, or similar process upon an award under the Plan shall
be null and void and without effect.

  9.  
Withholding.

RSUs shall be subject to applicable foreign, federal, state and local
withholding tax requirements. Foreign, federal, state and local withholding tax
due under the terms of the Plan may be paid in cash or shares of Stock (either
through the surrender of already-owned shares of Stock that Participant has held
for the period required to avoid a charge to the Company’s reported earnings or
the withholding of shares of Stock otherwise issuable upon the exercise or
payment of such award having a Fair Market Value (as defined in the Plan) equal
to the required withholding) and upon such other terms and conditions as the
Committee shall determine; provided, however, the Committee, in its sole
discretion, may require that such taxes be paid in cash; and provided, further,
any election by Participant subject to Section 16(b) of the Securities Exchange
Act of 1934 to pay his or her withholding tax in shares of Stock shall be
subject to and must comply with Rule 16b-3 of the Securities Exchange Act of
1934.

 

4



--------------------------------------------------------------------------------



 





  10.  
Application of Plan.

The relevant provisions of the Plan relating to Other Stock-Based Awards and the
authority of the Committee under the Plan shall be applicable to this Agreement
to the extent that this Agreement does not otherwise expressly address the
subject matter of such provisions.

  11.  
General Provisions.

(a) Notices. All notices, requests, consents, and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given and made upon personal delivery to the person for whom such
item is intended (including by a reputable overnight delivery service which
shall be deemed to have effected personal delivery) or upon deposit, postage
prepaid, registered or certified mail, return receipt requested, in the United
States mail as follows:
(i) if to Participant, addressed to Participant at Participant’s address shown
on the stockholder records maintained by the Transfer Agent or at such other
address as Participant may specify by written notice to the Transfer Agent, or
(ii) if to the Company, addressed to John Pisaris, General Counsel, 5220
Summerlin Commons Boulevard, Suite 500, Fort Myers, FL 33907.
Each such notice, request, consent, and other communication shall be deemed to
have been given upon receipt thereof as set forth above or, if sooner, three
(3) business days after deposit as described above. An address for purposes of
this Section 11(a) may be changed by giving written notice of such change in the
manner provided in this Section 11(a) for giving notice. Unless and until such
written notice is received, the addresses referred to in this Section 11(a)
shall be deemed to continue in effect for all purposes of this Agreement.
(b) Compliance With Law. The obligations of the Company with respect to this
Agreement shall be subject to (i) all applicable laws, rules and regulations,
and such approvals by any governmental agencies as may be required, including,
without limitation, the effectiveness of a registration statement under the
Securities Act of 1933, and (ii) the rules and regulations of any securities
exchange or association on which the Stock may be listed or quoted.
(c) Award Agreements. The Board or the Committee, as the case may be, may
terminate this Agreement if it is not executed and returned to the Company
within thirty (30) days after it has been delivered to Participant for his or
her execution.

 

5



--------------------------------------------------------------------------------



 



(d) No Right To Continued Employment. Nothing contained in the Plan or this
Agreement shall be deemed to confer upon any employee of the Company or any
subsidiary any right to continued employment with the Company or any subsidiary,
nor shall it interfere in any way with the right of the Company or any
subsidiary to terminate the employment of any of its employees at any time,
except as otherwise required by applicable law.
(e) Leave of Absence. A leave of absence, unless otherwise determined by the
Committee prior to the commencement thereof, shall not be considered a
Termination of Employment. The RSUs granted hereunder shall not be affected by
any change of employment, so long as the Participant continues to be an employee
of the Company or any subsidiary.
(f) Severability. The Company and Participant agree that the provisions of this
Agreement are reasonable and shall be binding and enforceable in accordance with
its terms and, in any event, that the provisions of this Agreement shall be
enforced to the fullest extent permitted by law. If any provision of this
Agreement for any reason shall be adjudged to be unenforceable or invalid, then
such unenforceable or invalid provision shall not affect the enforceability or
validity of the remaining provisions of this Agreement, and the Company and
Participant agree to replace such unenforceable or invalid provision with an
enforceable and valid arrangement which in its economic effect shall be as close
as possible to the unenforceable or invalid provision.
(g) Successors. This Agreement is binding on and will inure to the benefit of
any successor to the Company, whether by way of merger, consolidation, purchase,
or otherwise.
(h) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to its
conflicts of law doctrine.
(i) Gender and Number. Words denoting the masculine gender shall include the
feminine gender, and words denoting the feminine gender shall include the
masculine gender. Words in the plural shall include the singular, and the
singular shall include the plural.
(j) Headings. The headings used in this Agreement are for convenience only, do
not constitute a part of the Agreement, and shall not be deemed to limit,
characterize, or affect in any way any provisions of the Agreement, and all
provisions of the Agreement shall be construed as if no captions had been used
in the Agreement.
(k) Plan Provisions Control. In the event any provisions of this Agreement shall
conflict with any term in the Plan, the term in the Plan shall control.
(l) No Strict Construction. No rule of strict construction shall be applied
against the Company, the Committee, or any other person in the interpretation of
any of the terms of the Plan, any agreement executed in connection with the
Plan, any RSUs granted under the Plan, or any rule, regulation or procedure
established by the Committee.
(m) Further Assurances. The Company and Participant agree to use their best
efforts and act in good faith in carrying out their obligations under this
Agreement. The Company and Participant also agree to execute and deliver such
additional documents and to take such further actions as reasonably may be
necessary or desirable to carry out the purposes and intent of this Agreement.

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and Participant have executed this Restricted
Stock Unit Agreement as of the Award Date.

              COMPANY
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            PARTICIPANT
 
                  [NAME]
 
       
 
  Date:    
 
       

 

7